DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/22/2022 is acknowledged.
Accordingly, claim 14 is withdrawn from consideration for being directed to non-elected subject matter. Claims 1-13 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “further comprising, before step (c), a step (a) of culturing the cell population comprising B cells” renders the claim indefinite because this step is recited before step (c), therefore “the cell population comprising B cells” lacks antecedent basis since there is no previous recitation of “a cell population of comprising B cells.” It is suggested to change “the” to “a” to obviate this rejection. 
Claim 8 is rejected for same reason because it depends on claim 7.
Regarding claim 11, the recitation of “wherein the step (d) is a step of culturing the cell population comprising B cells, using a carrier that presents CD40L, BAFF and FasL” renders the claim indefinite because step the step (d) of claim 1 does not recite CD40 and BAFF in the culturing step. It is unclear whether the recitation of CD40L and BAFF carrier indicates stimulation through CD40 and BAFF in addition to the Fas stimulation in step (d).
Claim 12 is rejected for same reason because it depends on claim 11.
Allowable Subject Matter
Claims 1-6, 9, 10 and 13 are allowable. 

REASONS FOR ALLOWANCE
The closest prior art is JP2012029685 (translation attached), which discloses obtaining antigen specific antibody producing B cells by culturing B cells in the presence of specific antigens in the presence of an antigen, a stimulant and human serum (overview). The application teaches culturing the B cells in the presence of a specific antigen in the presence of a combination of cytokines and Fas ligand, including IL21, IL1, IL2, IL3, IL4, IL6, IL7, IL10, IL11, IL13, IL22, BAFF, CD40 (claim 4). However, this application does not teach a culturing step with the antigen in the absence of IL21 and IL4 as recited in step c). There is not teaching or suggestion any advantage would result from culturing the cells with antigen in the absence of IL21 and IL4. Therefore, the claimed invention of claim 1 and dependent claims are novel an unobvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636